Citation Nr: 0824040	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-38 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to August 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran was denied entitlement to 
non-service-connected pension based on a nervous condition in 
June 1991.  In October 1991, he requested service connection 
for a psychiatric condition.  He reiterated this request in 
December 1993.  Service connection was denied in April 1994, 
and the veteran did not appeal.  

The veteran filed a claim of entitlement to service 
connection for a mental condition in October 2005.  In 
January 2006, he was sent a letter pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) informing him that, 
because his claim had already been denied, he was required to 
submit new and material evidence in order to reopen his 
claim.  The April 2006 rating decision denied service 
connection for a mental condition, and the veteran has 
appealed this denial.

The Board notes that the January 2006 VCAA letter 
misidentified the June 1991 decision as the original decision 
denying service connection for a psychiatric condition.  The 
April 1994 decision should have been identified as the 
original denial of the veteran's service connection claim, as 
the June 1991 decision denied non-service-connected pension 
benefits.  However, because the veteran has submitted new and 
material evidence to reopen his claim, this error is 
considered harmless.

The Board further notes that, even though the January 2006 
VCAA letter notified the veteran that he needed to submit new 
and material evidence to reopen his claim, the April 2006 
rating decision denied the veteran's claim on the merits 
without addressing the issue of new and material evidence.  
However, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The issue on appeal has been 
recharacterized accordingly.

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  In December 1993, the veteran requested entitlement to 
service connection for a psychiatric condition.

2.  In January 1994, the RO issued a letter requesting that 
the veteran complete and submit a VA Form 21-4142 granting VA 
permission to obtain the veteran's medical records, or that 
he request these records himself.  He was requested to submit 
this evidence within one year of the date of the letter.

3.  The veteran did not respond to the RO's January 1994 
letter within one year of the date of that letter.

4.  In April 1994, the RO issued a decision denying the 
veteran's claim because he did not send in the information 
that was requested by the RO in the January 1994 letter.  The 
notification letter informed him of his appellate rights.  

5.  The additional evidence received since the April 1994 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

6.  The veteran's personality disorder is not a disability 
for which service connection may be awarded.


CONCLUSIONS OF LAW

1.  The veteran abandoned a claim of entitlement to service 
connection for a psychiatric condition that was filed in 
December 1993 when he failed to respond to the RO's request 
for evidence.  38 C.F.R. § 3.158 (2007).

2.  The evidence submitted since the RO's April 1994 rating 
decision is new and material; thus, the claim of service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

3.  The veteran's personality disorder is not a disease that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303(c), 4.9, 4.127 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in January 2006.  In this 
letter, which was issued prior to the initial adjudication of 
this claim in April 2006, the veteran was advised of the 
evidence needed to substantiate his new and material evidence 
claim, and to substantiate the underlying claim of service 
connection.  He was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The appellant was further advised to submit any evidence 
in his possession that pertains to his claim.  In a March 
2006 letter, the veteran was further advised as to the type 
of evidence needed to substantiate both the disability rating 
and effective date elements of his claim, pursuant to the 
Court's holding in Dingess, supra.

The veteran was advised in the January 2006 letter that his 
claim of service connection for a mental condition had been 
previously denied.  He was informed of the need to submit new 
and material evidence to reopen this claim, and he was 
advised of the type of evidence that would be considered new 
and material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Board notes that the January 1994 letter misidentified 
the prior final decision of the veteran's claim and did not 
inform the veteran of the reason for the denial.  Given that 
new and material evidence has been found and the claim is 
reopened, however, the Board finds any deficiency in this 
aspect of VCAA notice to be harmless.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that the appellant was advised to identify 
all relevant records, and to either submit those records or 
to provide authorization to allow VA to obtain them on his 
behalf.  It appears that all obtainable evidence identified 
by the appellant relative to this issue has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

The Board finds that VA was not under an obligation to 
provide an examination, as such is not necessary to make a 
decision on the claim.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  As will be 
discussed in greater detail below, there is substantial 
medical evidence of record demonstrating that the veteran 
does not have an acquired psychiatric disability, and that 
his reported symptoms are attributable to a personality 
disorder.  Therefore, the Board finds that there is 
sufficient competent evidence on file to make a decision, and 
that an examination is not warranted under the criteria set 
forth in McLendon.  See also Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).

In short, the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).



II.  New and Material Evidence

In December 1993, the veteran submitted an informal claim of 
entitlement to service connection for a psychiatric 
condition.  This claim was denied by the RO in an April 1994 
decision because the veteran had failed to submit evidence in 
response to a January 1994 RO request.

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or for the 
purpose of determining continuing entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim.  38 
C.F.R. § 3.158 (2007).

In April 1994, the RO denied the veteran's original claim of 
entitlement to service connection for a psychiatric 
condition.  The RO noted that there was no evidence of 
treatment for pain in the upper arms during service and no 
abnormality of these extremities was noted at separation or 
by VA following separation.  The veteran was notified of this 
decision by letter in April 1994, and he did not appeal.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the April 1994 denial, VA medical records from June 
2005 to June 2007 have been added to the claims file.  These 
include treatment records that verify the veteran is 
currently receiving mental health treatment.  The Board finds 
that these records constitute new and material evidence in 
that they are not cumulative or redundant of previously 
submitted evidence, and they appear to raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen his claim.  To this extent only, the benefit sought 
on appeal is granted.

III.  Service Connection

The veteran is seeking service connection for a psychiatric 
disorder.  He essentially contends that this disability had 
its onset during service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as psychosis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2007).  Service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin if the evidence as a whole establishes that the 
conditions in question were incurred or aggravated during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect; however, disability resulting 
from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2007).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board cannot make 
its own independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.  The Court has also stated, 'It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim.'  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Review of the evidentiary record shows that the veteran was 
diagnosed with a personality disorder during service and was 
subsequently discharged.  Specifically, a July 1974 
psychiatric evaluation report diagnoses passive-aggressive 
personality manifested by obstructionism, procrastination, 
and intentional inefficiency.  The veteran was determined to 
be unable to adapt socially or emotionally to service life.  

A Commander's report expressly states that the veteran is 
recommended for administrative separation as a minimally 
productive/limited potential airman.  It states that 
examination revealed that the veteran had no psychiatric 
disorder warranting action under the provisions of AFM 35-4 
and that he had psychiatric clearance for administrative 
action pending or contemplated against him.  

Service medical and personnel records reflect that the 
veteran was counseled and disciplined for offenses such as 
oversleeping, failing to attend technical school classes, 
causing disturbances in class, ignoring instructions, and 
giving false information when caught not following 
instructions.  These records indicate that the veteran felt 
he was being confined in the military and that he did not fit 
in.  The veteran's counselor opined that the veteran had no 
intention of even attempting to adjust to the military and 
recommended separation.  There is no indication that the 
veteran was ever diagnosed with a psychiatric disability 
during service.  

The Board further notes that there is no evidence of a 
current psychiatric disability.  The veteran has submitted VA 
medical records from June 2005 through June 2007, and his 
representative has cited these records as diagnosing 
psychiatric conditions such as major depressive disorder, 
adjustment disorder, and a general affective disorder.  A 
thorough review of these records, however, has produced no 
evidence that the veteran has actually been diagnosed with or 
treated for the above disorders or any other psychiatric 
disability.  The VA medical records reflect that a March 2006 
depression screening was negative, as was a May 2007 
screening for post-traumatic stress disorder (PTSD).  
Instead, any current psychiatric treatment appears to be for 
the purpose of treating the veteran's substance abuse 
problems.  

The veteran has stated that he developed a psychiatric 
disability during service due to repeated mental abuse by a 
master sergeant.  He reported symptoms such as paranoia, 
violent thoughts, and decreased attention span.  The Board 
does consider the veteran to be competent to report symptoms 
he experienced during service and thereafter.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  However, the Court has 
held that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition . . . " See, e.g., 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this 
instance, there is substantial medical evidence of record, 
which repeatedly and consistently attributes the veteran's 
reported symptoms to a personality disorder, and not an 
acquired psychiatric disorder.  The Board finds this evidence 
to be the most probative evidence of record regarding the 
nature and etiology of his symptoms.

The veteran has also reported that the base psychiatrist 
evaluated him and told him that something traumatic must have 
happened to him, at which time he described the abuse.  While 
the evidence discussed above reflects that the veteran had 
disciplinary problems during service, the veteran's 
counseling records do not indicate that he reported to the 
psychiatrist that he experienced abuse during service.  Nor 
do the psychiatric records reflect that the psychiatrist 
believed that the veteran appeared to have experienced a 
traumatic incident.  

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
However, in this instance, there is not merely a lack of 
absence of treatment records corroborating his reports; 
instead, the record shows that he underwent mental health 
evaluation immediately prior to discharge, which yielded no 
evidence of any trauma at that time, or of any superimposed 
injury in service.  For this reason, the Board finds his 
recent assertions of trauma to not be credible. 

Although the veteran clearly has a personality disorder, a 
personality disorder is not a disease for compensation 
purposes.  38 C.F.R. §§ 3.303, 4.127.  Thus, service 
connection for that disorder is prohibited.

The Board has considered that such defects can be subject to 
superimposed disease or injury and, if the superimposed 
disease or injury occurs during service, service connection 
may be warranted.  See VAOPGCPREC 82-90 (July 18, 1990).  
However, as the Board has found his assertions of in-service 
trauma to not be credible, there is no credible evidence that 
the personality disorder was subject to any superimposed 
injury or disease in service.  

Finally, to the extent that the record reflects that the 
veteran has suffered mental effects of substance abuse, the 
Board notes that compensation shall not be paid if the 
claimed disability or death was the result of the person's 
abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for a 
psychiatric disability.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric 
disability is reopened.

Entitlement to service connection for a psychiatric 
disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


